Title: From Thomas Jefferson to John Rea, 17 October 1808
From: Jefferson, Thomas
To: Rea, John


                  
                     Washington Oct. 17. 08.
                  
                  Th: Jefferson will thank mr Rea to make & forward to him at this place a counterpane, or coverlid of the description below. the best conveyance would be by stage, provided mr Rea should find any passenger who would be so good as to have an eye to it in the different transfers from stage to stage. if he will send his bill at the same time it’s amount shall be carefully remitted him.
                  a counterpane of such crimson Mantua silk as the draperies which mr Rea formerly furnished to Th: Jefferson. two & an half yards long, and the same in width, with a crimson fringe or other suitable bordering at the sides & foot. no lining, as it is to be lined with furs which are here: and not to be hollowed over the bolster in the French manner, but plain as is usual with us.
               